

116 HR 2384 IH: Military Housing Oversight and Service Member Protection Act
U.S. House of Representatives
2019-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2384IN THE HOUSE OF REPRESENTATIVESApril 29, 2019Ms. Haaland (for herself, Mr. Bishop of Georgia, Mr. Cartwright, Ms. Norton, Ms. Castor of Florida, Mr. Ryan, Mr. Heck, Mr. Morelle, and Mr. Espaillat) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committees on Veterans' Affairs, and the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title 10, United States Code, to improve the provision of military housing to members of
			 the Armed Forces and their families through private entities, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Military Housing Oversight and Service Member Protection Act. 2.Improvement of oversight of private military housing (a)In generalSubchapter IV of chapter 169 of title 10, United States Code, is amended by adding at the end the following new sections:
				
					2887.Oversight by Department of Defense of contracts and housing units
						(a)Oversight of contracts
 (1)The Secretary of Defense shall establish formal written requirements and guidance for entering into and renewing contracts under this subchapter.
 (2)In deciding whether to enter into or renew a contract with a landlord under this subchapter, the Secretary shall consider any history of the landlord of providing substandard housing.
 (3)The Secretary— (A)shall withhold amounts to be paid under a contract under this subchapter if the other party to the contract is found to have engaged in a material breach of the contract;
 (B)shall rescind a contract under this subchapter if the other party to the contract, based on credible evidence, fails to cure such breach within 90 days; and
 (C)shall not permit the other party to a contract rescinded under subparagraph (B) to enter into new contracts with the Secretary or undertake expansions under existing contracts with the Secretary.
 (4)The Secretary of Defense, in coordination with the Secretary concerned, shall adopt a formal written contingency plan for the management of housing units under this subchapter in the event that a contract relating to those housing units is rescinded under paragraph (3)(B).
 (b)Standardized lease agreementsThe Secretary of Defense shall include in any contract with a landlord under this subchapter a requirement that the landlord use a lease agreement that is standard throughout the Department of Defense.
 (c)Housing office employeesThe Secretary of Defense shall ensure that each housing office at a military installation consists only of employees of the military department concerned.
						(d)Inspections of housing units
 (1)The Secretary of Defense shall— (A)ensure that all housing units under this subchapter are safe, clean, and adequate and meet all Federal, state, and local laws and standards of habitability;
 (B)provide for the conduct of regular building code and health inspections of such housing units, consistent with industry standards, which shall include, at minimum—
 (i)inspection before each tenant first occupies a housing unit and again before the tenant moves out; and
 (ii)inspection during and after any new construction or renovation of a housing unit; (C)employ a sufficient number of independent housing inspectors with all appropriate State and local inspection certifications to conduct no-notice inspections under subparagraph (B); and
 (D)provide appropriate oversight to ensure that all maintenance for such housing units is completed in accordance with all applicable Federal, State, and local health and building codes.
								(2)
 (A)In providing for the conduct of inspections of housing units under paragraph (1)(B), the Secretary shall permit State and local housing inspectors to conduct no-notice inspections of such units.
 (B)Not less frequently than annually, the Secretary shall notify State and local housing inspectors that they are permitted on a military installation to conduct inspections under subparagraph (A).
 (3)In this subsection, the term independent housing inspector means a housing inspector that is not an employee of an entity that owns or manages the housing unit being inspected, including any subsidiary of that entity.
 (e)Resident surveysThe Secretary of Defense shall consult with the Secretary of each military department, members of the Armed Forces and their representatives, and stakeholders to develop an appropriate methodology to conduct independent surveys of residents of housing units under this subchapter that are standardized across the military departments.
 (f)Access to maintenance work order systemThe Secretary of Defense shall require each landlord to provide to the housing office at each military installation access to the maintenance work order system of such landlord with respect to housing units for members of the Armed Forces and family members of members of the Armed Forces stationed at such installation.
						2888.Tenant rights
						(a)Claim to withhold payments
 (1)A member of the Armed Forces or family member of a member of the Armed Forces who is a tenant of a housing unit under this subchapter may file a claim with the housing office of the military installation at which the member is stationed requesting to withhold any basic allowance for housing payable to the member (including for any dependents of the member in the member's household) under section 403 of title 37, or any other allotment of pay under section 2882(c) of this title, for lease of the unit during the period in which—
 (A)the landlord responsible for such housing unit has not met maintenance guidelines and procedures established by the landlord or the Department of Defense, either through contract or otherwise; or
 (B)such housing unit is uninhabitable according to State and local law for the jurisdiction in which the housing unit is located.
								(2)
 (A)Upon the filing of a claim by a tenant under paragraph (1)— (i)under such procedures as the Secretary of Defense shall establish, the Defense Finance and Accounting Service (DFAS) or such other appropriate office or offices of the Department of Defense as the Secretary shall specify for purposes of such procedures, shall tentatively grant the request; and
 (ii)the housing office that receives the claim shall, not later than 15 days after the date of the request, complete an investigation that includes an inspection conducted by housing inspectors that are certified at the State and local level.
 (B)If the housing office agrees with a claim by a tenant under subparagraph (A) with respect to a housing unit, the housing office shall notify the landlord responsible for such unit of the issues described in subsection (a) that require remediation in accordance with the requirements of the Department of Defense or State or local law.
 (C)If after an inspection conducted under subparagraph (A)(ii), the request of the tenant to withhold payment is denied, the tenant may appeal that decision to the commander of the military installation concerned.
 (3)In accordance with procedures established under paragraph (1)(A)(i) for the withholding of any basic allowance for housing or other allotment pay under this subsection, if the landlord responsible for the housing unit does not remediate the issues described in paragraph (1) during a timeline reasonably established by the housing office for the remediation of the issue, the amount payable to the landlord for such unit—
 (A)shall be reduced by 10 percent for each period of five days during which the issues are not remediated; and
 (B)the amount of any such reduction shall be returned to the tenant to whom such amount was provided. (b)Disclosure of rights (1)Each housing office of a military installation shall disclose in writing to each new tenant of a housing unit under this subchapter, upon the signing of the lease for the housing unit, their rights with respect to the housing unit and the procedures under this section for filing a claim against the landlord responsible for the housing unit.
 (2)The Secretary of Defense shall ensure that each lease entered into with a tenant for a housing unit under this subchapter clearly expresses in a separate addendum the procedures under this section for filing a claim against the landlord responsible for the housing unit.
							(c)Relocation
 (1)The Secretary concerned shall include in any contract with a landlord responsible for a housing unit under this subchapter under the jurisdiction of the Secretary concerned a requirement that the landlord pay all costs associated with relocation of a tenant of such unit, including moving services, temporary lodging, per diem, and any other reasonable costs associated with such relocation, if the housing office with jurisdiction over the housing unit finds that the housing unit requires renovations or maintenance that necessitate the tenant relocating permanently or temporarily.
 (2)In the case of renovations or maintenance to a housing unit under this subchapter that necessitate a tenant relocating permanently or temporarily, the tenant may relocate to a residence outside of the military installation at which the housing unit is located without incurring any penalty from the landlord or the Department of Defense.
 (d)Approval of completed workA landlord responsible for a housing unit under this subchapter may not indicate on the maintenance work order system of the landlord that maintenance work was completed until the tenant of such housing unit approves the completion of the maintenance work in writing.
 (e)Payment of medical billsThe Secretary concerned shall include in any contract with a landlord responsible for a housing unit under this subchapter under the jurisdiction of the Secretary concerned a requirement that, if the landlord is found by the Secretary concerned to have not maintained the minimum standards of habitability for such housing unit, the landlord shall pay all medical bills for a tenant of such housing unit that are associated with the conditions of such housing unit that do not meet such minimum standards.
 (f)Report on denied appealsThe commander of each military installation shall submit to the congressional defense committees, not less frequently than annually, a report on all appeals to such commander under subsection (b)(3) that were denied during the year covered by the report.
 (g)Rule of construction on use of other adjudicative bodiesNothing in this section or any other provision of law shall be construed to prohibit a tenant of a housing unit under this subchapter from pursuing a claim against a landlord in any adjudicative body with jurisdiction over the housing unit.
 (h)Treatment of housing lawsNotwithstanding any other provision of law, all Federal, State, and local housing protections that would otherwise apply to a tenant located in a jurisdiction surrounding a military installation in the United States, including standards relating to habitability and defenses to eviction, shall apply to a tenant residing in a housing unit under this subchapter that is located on a military installation.
						2889.Complaint database
 (a)Database requiredThe Secretary of Defense shall establish a database that is available to the public of complaints relating to housing units under this subchapter.
 (b)Filing of complaintsThe Secretary shall ensure that a tenant of a housing unit under this subchapter may file a complaint relating to such housing unit for inclusion in the database under subsection (a).
						(c)Response by landlord
 (1)The Secretary shall include in any contract with a landlord responsible for a housing unit under this subchapter a requirement that the landlord respond to any complaints included in the database under subsection (a) that relate to the housing unit.
 (2)Any response under paragraph (1) shall be included in the database under subsection (a). 2890.Screening and registry of individuals with health conditions resulting from unsafe housing units (a)Screening (1)The Secretary of Defense, in consultation with appropriate scientific agencies as determined by the Secretary, shall ensure that all military medical treatment facilities screen eligible individuals for covered conditions.
 (2)The Secretary may establish procedures through which screening under paragraph (1) may allow an eligible individual to be included in the registry under subsection (b).
							(b)Registry
 (1)The Secretary of Defense shall establish and maintain a registry of eligible individuals who have a covered condition.
 (2)The Secretary shall include any information in the registry under paragraph (1) that the Secretary determines necessary to ascertain and monitor the health of eligible individuals and the connection between the health of such individuals and an unsafe housing unit under this subchapter.
 (3)The Secretary shall develop a public information campaign to inform eligible individuals about the registry under paragraph (1), including how to register and the benefits of registering.
 (c)DefinitionsIn this section: (1)The term covered condition means a medical condition that is determined by the Secretary of Defense to have resulted from residing in an unsafe housing unit under this subchapter.
 (2)The term eligible individual means a member of the Armed Forces or a family member of a member of the Armed Forces who has resided in an unsafe housing unit under this subchapter..
				
					2891.Financial transparency
						(a)Publication of details of contracts
 (1)Not less frequently than annually, the Secretary of Defense shall publish in the Federal Register the financial details of each contract for the management of housing units under this subchapter.
 (2)The financial details published under paragraph (1) shall include the following: (A)Base management fees for managing the housing units.
 (B)Incentive fees relating to the housing units, including details on the following: (i)Metrics upon which such incentive fees are paid.
 (ii)Whether incentive fees were paid in full or withheld in part or in full during the year covered by the publication, and if so, why.
 (C)Asset management fees relating to the housing units. (D)Preferred return fees relating to the housing units.
 (E)Any deferred fees or other fees relating to the housing units. (F)Residual cash flow distributions relating to the housing units.
								(b)Annual financial statements
 (1)The Secretary of Defense shall require that each landlord submit to the Secretary, not less frequently than annually, financial statements equivalent to a 10–K (or successor form) for—
 (A)the landlord; and (B)each contract entered into between the landlord and the Department of Defense under this subchapter.
 (2)The Secretary shall publish on a publicly available website of the Department of Defense the information submitted to the Secretary under paragraph (1) not later than 15 days after receiving that information..
 (b)Landlord definedSection 2871 of such title is amended— (1)by redesignating paragraphs (7) and (8) as paragraphs (8) and (9), respectively; and
 (2)by inserting after paragraph (6) the following new paragraph (7):  (7)The term landlord means an eligible entity or lessor who owns, manages, or is otherwise responsible for a housing unit under this subchapter..
 (c)Clerical amendmentThe table of sections at the beginning of chapter 169 of such title is amended by inserting after the item relating to section 2886 the following new items:
				
					
						2887. Oversight by Department of Defense of contracts and housing units.
						2888. Tenant rights.
						2889. Complaint database.
						2890. Screening and registry of individuals with health conditions resulting from unsafe housing
			 units.
						2891. Financial transparency..
 3.Annual report on private military housingSection 2884 of title 10, United States Code, is amended by adding at the end the following new subsection:
			
				(d)Annual report on housing
 (1)Not less frequently than annually, the Secretary of Defense shall submit to the congressional defense committees and publish on a publicly available website of the Department of Defense a report on housing units under this subchapter, disaggregated by military installation.
 (2)Each report submitted under paragraph (1) shall include the following: (A)An assessment of the condition of housing units under this subchapter based on the average age of those units and the estimated time until recapitalization.
 (B)An analysis of complaints of tenants of such housing units. (C)An assessment of maintenance response times and completion of maintenance requests relating to such housing units.
 (D)An assessment of dispute resolution relating to such housing units. (E)An assessment of overall customer service for tenants of such housing units.
 (F)A description of the results of no-notice housing inspections conducted for such housing units under section 2887(c) of this title.
 (G)The results of resident surveys conducted under section 2887(d) of this title.. 4.Presumptions of service connection for illnesses associated with residing in private military housing (a)In generalSubchapter II of chapter 11 of title 38, United States Code, is amended by adding at the end the following new section:
				
					1119.Presumptions of service connection for illnesses associated with residing in private military
			 housing
						(a)Presumption
 (1)For purposes of section 1110 of this title, and subject to section 1113 of this title, each illness, if any, described in paragraph (2) shall be considered to have been incurred in or aggravated by service described in that paragraph, notwithstanding that there is no record of evidence of such illness during the period of such service.
 (2)An illness described in this paragraph is any diagnosed or undiagnosed illness that— (A)the Secretary determines, in consultation with the Agency for Toxic Substances and Disease Registry, in regulations prescribed under this section to warrant a presumption of service connection by reason of having a positive association with residence in a private military housing unit while serving in the Armed Forces during a period determined by the Secretary in consultation with the Agency for Toxic Substances and Disease Registry; and
 (B)becomes manifest within the period, if any, prescribed in such regulations in a veteran who resided in a private military housing unit during service in the Armed Forces.
 (3)For purposes of this subsection, a veteran who resided in a private military housing unit while serving in the Armed Forces during the period described in paragraph (2) and who has an illness described in such paragraph shall be presumed to have developed that illness by reason of such service unless there is conclusive evidence to establish that the veteran developed that illness through another means.
							(b)Determinations relating to diseases
 (1)Whenever the Secretary determines, in consultation with the Agency for Toxic Substances and Disease Registry, on the basis of sound medical and scientific evidence, that a positive association exists between residence in a private military housing unit and the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease for the purposes of this section.
 (2)In making determinations for the purpose of this subsection, the Secretary shall take into account all other sound medical and scientific information and analyses available to the Secretary. In evaluating any study for the purpose of making such determinations, the Secretary shall take into consideration whether the results are statistically significant, are capable of replication, and withstand peer review.
 (3)An association under paragraph (1) shall be considered to be positive for the purposes of this section if the credible evidence for the association is equal to or outweighs the credible evidence against the association.
 (c)Removal of diseasesWhenever a disease is removed from regulations prescribed under this section— (1)a veteran who was awarded compensation for such disease on the basis of the presumption provided in subsection (a) before the effective date of the removal shall continue to be entitled to receive compensation on that basis; and
 (2)a survivor of a veteran who was awarded dependency and indemnity compensation for the death of a veteran resulting from such disease on the basis of such presumption shall continue to be entitled to receive dependency and indemnity compensation on such basis.
 (d)Private military housing unit definedIn this section, the term private military housing unit means a housing unit under subchapter IV of chapter 169 of title 10.. (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 1118 the following new item:
				
					
						1119. Presumptions of service connection for illnesses associated with residing in private military
			 housing..
			5.Hospital care, medical services, and nursing home care for family members of veterans who resided
			 in private military housing
 (a)In generalSubchapter VIII of chapter 17 of title 38, United States Code, is amended by inserting after section 1786 following new section:
				
					1786A.Health care of family members of veterans who resided in private military housing
 (a)In generalA family member of a veteran described in paragraph (3) of section 1119(a) of this title who resided in a private military housing unit during the period described in paragraph (2) of such section, or who was in utero during such period while the mother of such family member resided in such housing unit, shall be eligible for hospital care, medical services, and nursing home care furnished by the Secretary for any covered illness that is associated with residing in a private military housing unit during such period.
 (b)DefinitionsIn this section: (1)The term covered illness means an illness described in section 1119(a)(2) of this title.
 (2)The term private military housing unit has the meaning given that term in section 1119(d) of this title.. (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 1786 the following new item:
				
					
						1786A. Health care of family members of veterans who resided in private military housing..
			6.Ethical limitations relating to ownership of private military housing entities
 (a)In generalSection 208 of title 18, United States Code, is amended by adding at the end the following:  (e) (1)In this subsection, the term covered individual means an individual—
 (A)who— (i)is serving as a Member of Congress (as defined in section 2106 of title 5); and
 (ii)serves on the Committee on Armed Services of the Senate or the Committee on Armed Services of the House of Representatives;
 (B)who is an employee (as defined in section 2105 of title 5) of the Department of Defense who is serving—
 (i)in a Senior Executive Service position (as defined in section 3132 of title 5); (ii)in a position on the Executive Schedule under subchapter II of chapter 53 of title 5; or
 (iii)in any other position for which the rate of compensation is at or above the minimum rate of compensation for a Senior Executive Service position in the Department of Defense; or
 (C)who is a member of the Armed Forces serving in a position for which the pay grade is at or above level O–6.
 (2)A covered individual may not own any interest (other than as part of a widely held investment fund described in section 102(f)(8) of the Ethics in Government Act of 1978 (5 U.S.C. App.)) in an entity that owns or manages a housing unit under subchapter IV of chapter 169 of title 10..
 (b)Civil enforcementSection 216 of title 18, United States Code, is amended— (1)in subsection (a), by inserting (which shall not include a violation of subsection (e) of such section 208) after 208;
 (2)in subsection (b), in the first sentence, by inserting or a violation of section 208(e) after 209 of this title; and (3)in subsection (c)—
 (A)in the first sentence, by inserting or a violation of section 208(e) after 209 of this title; and (B)in the second sentence, by inserting or violation after such an offense.
 7.Modification of contractsThe Secretary of Defense may modify any contract entered into under subchapter IV of chapter 169 of title 10, United States Code, for purposes of carrying out this Act and the amendments made by this Act.
		